Citation Nr: 1804872	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  18-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 25, 2008, and the period between May 1, 2008, and July 21, 2011, and in excess for 50 percent after July 21, 2011.

2.  Entitlement to a rating in excess of 40 percent for the residuals of prostate cancer.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2011 and July 2013 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board finds that the Veteran's statements, including in correspondence received by VA in January 2012, and new evidence received within the one year appeal period are sufficient to appeal the March 2011 rating decision as to PTSD.  That decision granted service connection for PTSD and assigned a 30 percent rating from September 9, 2004, a temporary total rating from February 25, 2008, and a 30 percent rating from May 1, 2008.  In a July 2011 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the asserted he was unemployable as a result of his PTSD and a December 2011 rating decision granted an increased 50 percent rating effective from July 21, 2011, including based upon the findings of a November 2011 VA examination.  The July 2013 rating decision, in essence, denied a claim for entitlement to a rating in excess of 40 percent for the residuals of prostate cancer and continued the 50 percent rating to PTSD.  

In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Veteran raised the issue of entitlement to a TDIU in the application received by VA on July 21, 2011. The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case is appropriately addressed as a separate issue.  

The record shows that other issues on appeal were addressed in a July 2017 Board remand under the same docket number; specifically, entitlement to service connection for peripheral neuropathy, impotency, skin disease, respiratory disease, carpal tunnel syndrome, arthritis, kidney disease, and liver disease.  These matters have not been re-certified for appellate review and they are not addressed in this decision.


FINDINGS OF FACT

1.  For the period prior to February 25, 2008, and the period between May 1, 2008, and July 21, 2011, the Veteran's PTSD was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

2.  For the period between July 21, 2011, and June 21, 2012, the Veteran's PTSD was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  For the period after June 21, 2012, the Veteran's PTSD is manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

4.  The Veteran's service-connected residuals of prostate cancer have been manifested by no local recurrence of cancer or associated metastasis with urinary frequency no more than daytime voiding intervals less than one hour or awakening to void five or more times per night without urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

5.  The Veteran's service-connected disabilities since July 21, 2011, have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to February 25, 2008, and the period between May 1, 2008, and July 21, 2011, and a rating in excess of 50 percent prior to June 21, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an increased 70 percent rating, but no higher, for PTSD effective from June 21, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a rating in excess of 40 percent for the residuals of prostate cancer have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b Diagnostic Code 7528 (2017).

4.  The criteria for a TDIU effective from July 21, 2011, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also notes that the theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) for either service-connected disability addressed in this decision has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

I) PTSD

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Veteran contends that his PTSD is more severe than represented by the present evaluations.  In statements and testimony he reported having difficulty in his personal relationships and that he had stopped working in 2002 due to problems working with others.  The issue of entitlement to service connection for PTSD arose from a claim received by VA on September 9, 2004.

VA records show the Veteran participated in an intensive PTSD outpatient treatment program from February 25, 2008, to April 18, 2008.  It was noted his condition at discharge was stable and that he was alert and oriented times four.  His affect was appropriate and he denied any suicidal or homicidal ideations. 

VA treatment records dated in November 2008 noted the Veteran was neatly dressed and groomed.  He was oriented to person, time, place, and situation and his speech was normal in rate and volume.  His affect and mood were appropriate and his thought process was logical and goal directed.  There were no suicidal or homicidal ideations, no delusions, no ideas of reference, no preoccupations, and no hallucinations/illusions.  There was mild anxiety and his insight/judgment were fair.  Cognition was grossly intact.  A GAF score of 45 was provided.  A May 2009 mental status evaluation noted he was neatly dressed and groomed.  He was oriented to person, time, place, and situation.  His speech was normal in rate and volume.  His affect/mood was appropriate.  There were no suicidal or homicidal ideations and no delusions.  It was noted he was not paranoid, but was but very guarded.  A GAF score of 50 was provided.  

VA examination in October 2009 noted the Veteran reported he had been hospitalized for suicidal ideation in November 2001.  He stated he was taking anti-depressants with fair effectiveness.  He reported he still isolated, but did not have mood swings like before.  The examiner noted he was clean and casually dressed.  His speech was spontaneous and he tended to monopolize the interview with rambling speech; however, his thoughts were logical and his affect was appropriate.  His thought content was unremarkable and there were no delusions.  There was evidence of a sleep impairment, but that he reported he had no problems staying asleep but usually woke up because of dreaming.  There were no hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no homicidal thoughts, and no suicidal thoughts.  Impulse control was good with no episodes of violence.  Remote and immediate memory were normal with mildly impaired recent memory.  The diagnoses included chronic PTSD and polysubstance dependence in sustained full remission.  A GAF score of 58 was provided and noted the be associated with PTSD symptoms only since the Veteran had not used alcohol or drugs since November 2003.  It was noted he reported that when he was working he had problems interacting with co-workers and preferred to work alone.  He also reported that his poor impulse control had contributed to his legal problems and time spent in prison.  

A November 2011 VA examination provided diagnoses of PTSD and major depressive disorder with a GAF score of 60.  The examiner found that the Veteran's mental disorders were best described as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  Identified symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated the reported symptoms of PTSD did not appear to render the Veteran incapable of physical or sedentary employment.  His PTSD was considered to be a mild occupational and social impairment.  

A June 21, 2012, PTSD Disability Benefits Questionnaire (DBQ) signed by a VA clinical psychologist provided a diagnosis of PTSD related to military trauma and a GAF score of 48.  The examiner found the disorder was best described as an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Identified symptoms included depressed mood at times, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner also noted that the Veteran isolated himself primarily, but that he attended a Vietnam combat veterans group.  

A May 2013 VA examination included a diagnosis of PTSD and a GAF score of 58.  The examiner found that the Veteran's mental disorders were best described as an occupational and social impairment with reduced reliability and productivity.  Identified symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  It was noted that the Veteran reported experiencing road rage and that he had poor people skills.  He stated he participated in his church choir, but that there were times when he did not want to leave his home.  The examiner stated his PTSD symptoms were very consistent with the findings of the November 2011 VA examination.

VA examination in February 2017 included a diagnosis of PTSD.  The examiner found that the Veteran's mental disorders were best described as an occupational and social impairment with reduced reliability and productivity.  Identified symptoms included depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The examiner noted that when asked about his ability to work, he stated he would have trouble keeping a job because of his hostile attitude.  It was the examiner's opinion on self-report measures the Veteran endorsed moderate symptoms of depression and moderate to severe PTSD and found that his PTSD symptoms would result in reduced productivity and reliability in a stressful, work setting where high productivity is required.  This was considered to be due to problems with irritability, anxiety, and anhedonia.  He would especially have difficulty if required to work in public or closely with another individual due to his hostility and difficulty managing his anger/emotions.  

Based upon the evidence of record, the Board finds that for the period prior to February 25, 2008, and the period between May 1, 2008, and July 21, 2011, the Veteran's PTSD was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The overall evidence does not demonstrate that during this period his PTSD was manifested by symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The mere presence of certain symptoms alone does not mandate a higher rating.  But see Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the actual effects of suicidal ideation on occupational and social situation must be considered to determine the severity of that symptom).  [It is noted that the Veteran's reported history of being hospitalized for suicidal ideation was nearly three-years prior to his filing his claim for service connection.]  Therefore, a rating in excess of 30 percent for the period prior to February 25, 2008, and the period between May 1, 2008, and July 21, 2011, is not warranted.

The Board finds that for the period between July 21, 2011, and June 21, 2012, the Veteran's PTSD was manifested by no more than an occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The November 2011 VA examiner found that the Veteran's mental disorder was best described as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The Veteran was found to be capable of physical or sedentary employment and his PTSD was considered to be a mild occupational and social impairment.  There was no probative evidence during this period of symptoms such as suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Therefore, a rating in excess of 50 percent for the period between July 21, 2011, and June 21, 2012, is not warranted.

The Board finds, however, that for the period after June 21, 2012, the Veteran's PTSD is manifested by an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The findings of a VA examiner as reported on the June 21, 2012, PTSD DBQ are indicative of an increase in PTSD symptoms and the disorder was found to be best described as an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The identified symptoms of PTSD at that time included depressed mood at times, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  

A February 2017 VA examiner found that the Veteran's mental disorders were best described as an occupational and social impairment with reduced reliability and productivity, but also noted symptoms of disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control that were consistent with the June 2012 DBQ report.  The examiner further found that the Veteran's PTSD symptoms would result in reduced productivity and reliability in a stressful, work setting where high productivity is required due to problems with irritability, anxiety, and anhedonia.  He would especially have difficulty if required to work in public or closely with another individual due to his hostility and difficulty managing his anger/emotions.  

The Board finds, however, that there is no probative evidence that the Veteran's PTSD causes a total occupational and social impairment.  The Veteran maintained some social relationships during this period, to include attending meetings of a veterans' support group, going to church services, and participating in a church choir.  He maintains some social connection with his family as well.  There is also no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  

Therefore, entitlement to an increased 70 percent rating, but no higher, effective from June 21, 2012, is warranted.

II) Residuals of Prostate Cancer

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2017).

For malignant neoplasms of the genitourinary system a 100 percent rating is provided.  It is noted that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

Ratings are provided for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular (100 percent).  For renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (80 percent), with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling (60 percent), with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling (30 percent), and with albumin and casts with history of acute nephritis; or, hypertension that is non-compensable (0 percent).  38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

The Veteran contends that his residuals of prostate cancer are more severe than represented by the present evaluation.  VA records show service connection was established for the residuals of prostate cancer in an April 2009 rating decision.  An increased 40 percent rating was assigned by a rating decision in February 2010.  A claim for entitlement to an increased rating was received by VA on June 29, 2012.

The pertinent medical evidence of record shows the Veteran received a diagnosis of prostate cancer in June 2006.  VA examination in December 2009 noted a diagnosis of prostate cancer status post treatment and currently in remission.  It was noted that treatment was completed in July 2007.  There was no renal dysfunction and no incontinence or absorbent pad use.  Urinary daytime frequency was hourly and nocturnal frequency was seven times.  

VA examinations in November 2011 noted the Veteran's prostate cancer was in remission and that he had completed radiation therapy in July 2007.  There was a voiding dysfunction without urinary leakage or use of an appliance.  There was increased urinary frequency with daytime voiding interval between two and three hours and nighttime awakening to void two times.  There were signs or symptoms of obstructed voiding including hesitancy, slow or weak stream, and decreased force of stream that were not marked. There was no history of recurrent symptomatic urinary tract or kidney infections.  An erectile dysfunction was found to be less likely attributable to prostate cancer or its residuals.  The examiner found the prostate cancer disability did not impact the Veteran's ability to work and that he was capable of sedentary to light or moderate duty employment.  There was no functional limitation.

VA examination in April 2013 included a diagnosis of prostate cancer in remission since 2007 with no functional limitation and no objective residuals.  It was noted the Veteran stated that over an eight-hour period he got up about one to two times to urinate.  He stated he did not wear absorbent materials and took no medication for a bladder disorder.  There was no history of recurrent symptomatic urinary tract or kidney infections.  The examiner found that the Veteran's prostate cancer did not impact his ability to work and that his urinary symptoms were consistent with natural aging and was not a chronic disabling condition.  A January 2013 laboratory report noted creatinine was high at 1.5 MG/DL.  

At his August 2017 hearing the Veteran testified that he had urinary frequency four to five times per day and four to five times per night.  He stated he had to change his pads once per day.

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of prostate cancer have been manifested by no local recurrence of cancer or associated metastasis.  The Veteran does not argue the contrary.  There is also no evidence that the Veteran experiences urinary frequency with daytime voiding intervals less than one hour or awakening to void five or more times per night.  He acknowledged such at his personal hearing  There is similarly no evidence of urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

It is noted that the Veteran's service connection claims for erectile dysfunction and renal dysfunction are on appeal and are not addressed in this decision.  However, even assuming that these matters are found to be service-connected, the Board finds no evidence that the disabling manifestations of these disorders would result in a predominant disability schedular rating in excess of 40 percent as required under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The medical evidence of record is found to be persuasive.  Therefore, a rating in excess of 40 percent is not warranted.

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities, specifically his PTSD.  He reported he had completed four years of college and that he had training as a history teacher.

The Veteran met the schedular criteria for a TDIU rating effective July 21, 2011.  See 38 C.F.R. § 4.16(a).  Service connection at that time was established for PTSD (50 percent), residuals of prostate cancer (40 percent), tinnitus (10 percent), bilateral sensorineural hearing loss (0 percent).  The combined service-connected disability rating was 70 percent.  

The Board finds the overall evidence is persuasive that the Veteran is not capable of substantially gainful employment due to his service-connected disabilities.  He is not, however, shown by the evidence of record to have been unemployable by reason of his service-connected disabilities prior to July 21, 2011, such that extra-schedular rating consideration is required.  An October 2009 VA examination report noted the Veteran reported he had worked as a laboratory analyst and as a convenience store manager having last worked in August 2002.  An October 2011 Social Security Administration report noted the medical records associated with the Veteran's claim had been destroyed.  A November 2011 VA examiner found the prostate cancer disability did not impact the Veteran's ability to work and that he was capable of sedentary to light or moderate duty employment.  Although the Veteran contends that he has not worked since 2000 and that he is unable to work because of his PTSD, there is no medical evidence indicating that his PTSD is or has been a total occupational impairment.  Nor is there any probative evidence that his inability to work prior to July 2011 was otherwise due to his combined service-connected disabilities.  Therefore, entitlement to a TDIU is warranted, effective from July 21, 2011.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to February 25, 2008, and the period between May 1, 2008, and July 21, 2011, and a rating in excess of 50 percent prior to June 21, 2012, is denied.

An increased 70 percent rating, but no higher, for PTSD is granted effective from June 21, 2012, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 40 percent for the residuals of prostate cancer is denied.

Entitlement to a TDIU is granted effective from July 21, 2011, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


